Citation Nr: 0100037	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-15 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for retinitis pigmentosa.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1988, 
the RO denied reopening a claim of entitlement to service 
connection for retinitis pigmentosa.

2.  The evidence submitted subsequent to the January 1988 RO 
decision that denied reopening the veteran's claim of 
entitlement to service connection for retinitis pigmentosa is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for retinitis pigmentosa is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the January 
1988 rating decision wherein the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for retinitis pigmentosa 
is set out below.  

The service medical records show that a pre-induction 
examination was conducted in August 1967.  Visual acuity was 
determined to be 20/100 correctable to 20/70 on the right and 
20/100 correctable to 20/40 on the left.  Near vision was 
20/20 in each eye.  An ophthalmologic examination was 
conducted the same month.  Far vision was 20/100 bilaterally 
correctable to 20/40 bilaterally.  An examination of the eyes 
was normal.  The media and fundi were clear.  The diagnosis 
was mixed astigmatism.  Refractive amblyopia was also noted.  
Later the same month, far vision was determined to be 20/200 
in the right eye correctable to 20/80.  Far vision was 20/100 
correctable to 20/80 in the left eye.  The examination was 
normal.  The diagnosis was refractive amblyopia.  It was 
indicated that the veteran did not wear glasses.  

In March 1968, the veteran reported that his vision had 
completely blacked out for about 30 seconds one month earlier 
and again about two weeks prior to the examination.  He also 
complained that his vision was decreased at night.  Far 
vision was 20/80 bilaterally, correctable to 20/30 in the 
right eye and 20/25 in the left eye.  An external examination 
was normal.  The fundus of each eye, especially in the area 
of the macula, had a "glistery" look.  The diagnoses were 
high hyperopic astigmatism and possible fatigue causing the 
blackouts.  It was concluded that the veteran's eye problems 
and eye health were not responsible for his vision blacking 
out.  

On an undated service medical record, the visual acuity was 
determined to be 20/40 bilaterally.  No pathology of the 
media or fundi was observed.  The diagnosis was refractive 
error.  

A reenlistment examination conducted in June 1969 showed that 
the veteran's visual acuity was determined to be 20/100 
correctable to 20/70 bilaterally.  Near vision was 20/20.  

A VA outpatient treatment record shows that in February 1980, 
the veteran sought treatment for deceased visual acuity 
including loss of peripheral vision, decreased night vision 
and decreased vision in the rain and fog.  The impression at 
that time was retinitis pigmentosa.  A separate clinical 
record dated the same month noted a one-year history of 
progressively decreasing side vision.  A third clinical 
record dated in February 1980 included the notation that the 
veteran noticed that his visual field was decreasing five to 
six years prior.  

In a letter dated in February 1980, I. Shivitz, M.D. wrote 
that he had examined the veteran and found him to have 
retinitis pigmentosa.  The doctor described the disorder as a 
progressive disease with a loss of vision.  

The RO initially denied service connection for eye pathology 
in March 1980.  

In March 1982, the veteran submitted a letter from W. R. 
Hawkins, M.D. dated in June 1978.  Dr. Hawkins wrote that the 
veteran had been referred approximately two to three years 
earlier after retinitis pigmentosa was noted.  The veteran 
reported that he had had difficulty with his peripheral 
vision for some time prior to that.  Physical examination 
revealed moderately advanced retinitis pigmentosa with 
secondary cystoid macular edema of minimal severity.  

In April 1982, Dr. Hawkins wrote that the veteran had "been 
diagnosed for both eyes since 1968 with retinitis 
pigmentosa."  

The transcript of a local RO hearing conducted in August 1982 
is of record.  The veteran testified that he was diagnosed 
with "retinitis" within the first month that he was on 
active duty.  He reported that thereafter he saw a doctor 
once every three or four months.  The diagnoses were reported 
as "retinitis" and "refractive."  He testified that he was 
separated from service due to the eye disorder.  He indicated 
that he was unable to join the Reserves on account of his 
poor vision.  The medical member of the board reported that 
the first symptom of retinitis pigmentosa was night 
blindness.  The veteran testified that prior to active duty 
he had never experienced night blindness.  

In May 1983, R. B. Gillett, M.D. wrote that the veteran had 
been in the doctor's office in March 1975 and again in March 
1976.  On both examinations visual acuity was 20/40 in each 
eye.  Decreased visual acuity was noted to be secondary to 
advanced primary retinitis pigmentosa.  The doctor reported 
that retinitis pigmentosa was a degenerative disease which 
was progressive in nature.  

In February 1984, the Board affirmed the RO's denial of 
service connection for retinitis pigmentosa.  The specific 
findings of the Board were that retinitis pigmentosa was a 
developmental and hereditary disorder which, by its nature, 
preexisted active duty and was relentlessly progressive; a 
chronic eye disability was demonstrated when the veteran 
entered service; defective vision did not undergo a 
pathological increase during active duty; and retinitis 
pigmentosa was currently manifested by decreased visual 
acuity, restricted fields of vision and night blindness.  The 
Board's conclusion of law was that pre-existing retinitis 
pigmentosa, a developmental defect, was not aggravated by 
service.  

In March 1984, Dr. Hawkins wrote a letter addressing the 
Board's February 1984 decision.  The doctor noted that the 
veteran alleged his night vision decreased during the period 
from 1967-1969 and that this complaint was documented at that 
time.  Dr. Hawkins further noted that no visual field 
examination was conducted to evaluate the veteran's symptoms.  
He opined that it was presumptuous for the Board to contend 
that the retinitis pigmentosa was not shown to have become 
more chronically disabling during service.  He challenged the 
Board's finding that visual acuity was the best indication of 
the severity of retinitis pigmentosa.  He reported that 
contrary to that assertion, visual acuity was the last 
function to be lost in retinitis pigmentosa.

The doctor noted that the Board made a point of the fact that 
the veteran's visual acuity fluctuated and was better in 1978 
than it had been in 1969.  The doctor reported, however, that 
it was widely known that the center retina in retinitis 
pigmentosa was often edematous producing swelling which was 
capable of affecting visual acuity.  The doctor opined that a 
visual field examination should have been conducted to 
determine the correct diagnosis for the veteran's vision 
problems but this was not done during active duty and, 
instead, an incorrect diagnosis of refractive amblyopia was 
made.  The doctor concluded his letter by writing that, based 
on a review of the record, he could only conclude that it was 
reasonable to award service connection for retinitis 
pigmentosa.  

In August 1986, the Board again affirmed the prior denial of 
service connection for retinitis pigmentosa.  The specific 
findings and conclusions of the Board were exactly the same 
as those included in the Board's February 1984 decision.  

In September 1986, R. E. O'Malley, M.D. wrote that he had 
examined the veteran the same month.  The veteran reported 
that his visual symptoms of night blindness started in 1968.  
The clinical diagnosis from the examination was end stage 
retinitis pigmentosa in both eyes.  The doctor reported that 
is was "obvious" that the veteran's symptoms began just 
prior to being examined by Army physicians.  He noted that 
the "VDRL" was nonreactive when performed on June 9, 1969 
and there was no family history of retinitis pigmentosa.  He 
further noted that the veteran was legally blind based on 
testing he had performed as he only had approximately 5 
percent of his visual field remaining bilaterally.  The 
doctor opined that "[w]hile it is difficult to determine 
when [the veteran's] visual symptoms became chronically 
disabling, it seems reasonable to me, from his history and 
perusal of his Army record, that the condition did indeed 
worsen during his Army stint."  

In an October 1986 rating decision, the RO found that the 
evidence submitted was not new and material to establish 
aggravation of retinitis pigmentosa.  The RO informed the 
veteran that in order to reopen his claim, he must furnish 
additional medical evidence which has not been previously 
considered which would establish service incurrence of the 
retinitis pigmentosa.  The veteran was informed of the rating 
decision the same month as well as his procedural and 
appellate rights.  He did not appeal the decision of the RO.  

In October 1987, the veteran submitted three lay statements 
from people, including his spouse, who knew him during active 
duty.  The lay statements attested to the fact that the 
veteran had vision problems including, specifically, problems 
with night vision during his period of active duty.  

In January 1988, the RO issued a confirmed rating decision 
finding that the lay statements were not new and material.  
The veteran was informed that in order for the RO to 
reconsider the claim he must submit additional medical 
evidence that had not been previously considered and which 
would establish service incurrence.  The veteran did not 
submita notice of disagreement within one year of the notice 
of this decision.

The evidence added to the record subsequent to the January 
1988 rating decision is set out below:

In September and October 1996 the veteran was a patient in 
the Southwest Blind Rehabilitation Center.  It was noted that 
he had been legally blind for approximately 25 years 
secondary to retinitis pigmentosa.

VA outpatient treatment records dated from January 1995 to 
December 1996, show that the veteran received treatment and 
evaluation for impaired vision.

A VA eye examination was conducted in June 1998.  The 
impression from the examination was that the veteran had 
advanced retinitis pigmentosa affecting both eyes. 

A second VA eye examination was conducted in January 1999.  
It was noted that the veteran had a history of retinitis 
pigmentosa, which was initially diagnosed in 1972.  The 
examination revealed that the veteran had advanced retinitis 
pigmentosa and continued to slowly progress as well as early 
cataracts, which were probably not visually significant at 
the time of the examination.  An addendum to the January 1999 
examination report was produced in March 1999.  The examiner 
wrote that since he had only followed the veteran from 1995, 
long after the diagnosis of retinitis pigmentosa had been 
initially made, "it is impossible to determine whether or 
not the [retinitis pigmentosa] was appropriately or 
inappropriately diagnosed initially."  The examiner opined 
that it was impossible to say whether or not the retinitis 
pigmentosa became manifest before the veteran's military 
service but the military service "more likely than not did 
not aggravate the condition, as it is a progressive 
deterioration of the retina, and would have progressed 
regardless."  



Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).

A decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

New Basis of Entitlement

Initially, the Board notes the veteran has argued that his 
claim should be considered de novo on the basis of two VA 
General Counsel opinions, VAOPGCPREC 67-90 and 82-90 (1990), 
because these opinions constitute a change in VA law.  Under 
a line of cases including Spencer v. Brown, 17 F.3d. 368, 
371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 (Fed. 
Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 (1998), and 
Anglin v. West, 11 Vet. App. 361, 368 (1998), a new VA 
regulation may create a new basis for entitlement or a new 
cause of action.  

In the first opinion, the General Counsel found that service-
connection may be granted for hereditary diseases which 
either first manifest themselves during service or which pre-
exist service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90.  The second opinion cited by the 
veteran, VAOPGCPREC 82-90 (a reissue of General Counsel 
opinion 01-85 (March 5, 1985)) held that retinitis pigmentosa 
was a disease considered by medical authorities to be of 
familial (or hereditary) origin, and that such disease, by 
its very nature preexisted the claimant's military service.  
The opinion went on to hold that service connection for 
congenital, developmental or familial diseases (like 
retinitis pigmentosa) could be granted if manifestations of 
the disease in service constituted aggravation of the 
condition.  

The issue on appeal was adjudicated by the Board in February 
1984 and again in August 1986 and the issue of aggravation of 
a pre-existing disorder was addressed both times and service 
connection was denied, in part, on the basis that no 
aggravation of the pre-existing disorder was found.  The 
Board finds that the claim currently before the Board has 
already been adjudicated on the basis of whether the pre-
existing retinitis pigmentosa was aggravated by active duty.  
As such, the Board finds that the provisions of VAOPGCPREC 
67-90 and VAOPGCPREC 82-90 do not provide a new basis of 
entitlement.  See Boggs v. West, 11 Vet. App. 334, 342-3 
(1998) (holding that an intervening Court decision did not 
provide a new basis of entitlement where the prior denials 
were premised on parts of the law that were unchanged by the 
Court decision).

New and Material Evidence

The Board notes that, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit held that the standard for 
determining whether new and material evidence had been 
submitted was that contained in 38 C.F.R. § 3.156(a).

The newly received treatment records are new but not 
material.  These show facts and report a history already 
noted in the record.  It was previously established that the 
veteran had a long history of retinitis pigmentosa.

The Board finds that the report of the January 1999 VA eye 
examination and the subsequent addendum is new as it was not 
of record at the time of the October 1986 rating decision.  
The examination also contains the first documented medical 
opinion as to whether any increase in the veteran's eye 
disability was the result of natural progression.  This 
opinion is so significant that it must be considered in order 
to fairly adjudicate the veteran's claim.  This evidence 
which was not previously submitted to agency decision makers, 
bears directly and substantially upon the claim of 
entitlement to service connection for retinitis pigmentosa, 
is neither cumulative nor redundant, and in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for retinitis pigmentosa is 
reopened; to that extent only the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

In addition, because the VA regional office (RO) has not yet 
considered the veteran's claim on the merits and because it 
has not had an opportunity to consider whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on the merits at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The claim of entitlement to service connection for retinitis 
pigmentosa has been successfully reopened.  As noted above, a 
VA eye examination was conducted in January 1999.  It does 
not appear that the examiner had access to the veteran's 
claims files in conjunction with the examination.  The Court 
has held that examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims file are deficient for rating purposes.  
Procelle v. Derwinski, 2 Vet. App. 629, 632 (1992). The Board 
finds a new examination is required.  

In a statement received at the RO in September 1996 the 
veteran reported he had been informed by a VA physician, Dr. 
Ira Shivitz, that the diagnosis of amblyopia shown in the 
military records was probably an error.  He indicated that 
Doctor Shivits had interpreted the veteran's in-service 
symptomatology to be retinitis pigmentosa.  The veteran has 
not been advised to obtain an opinion from Dr. Shivitz 
despite the fact that he is reported to be a VA physician.  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for retinitis 
pigmentosa.  After securing and necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
al sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should ask the veteran to 
obtain an opinion from Ira Shivitz, M.D. 
as to the time of onset of the veteran's 
retinitis pigmentosa and for an opinion 
as to whether that disease increased in 
severity beyond the rate of natural 
progression during service.  The RO 
should afford the veteran any necessary 
assistance in obtaining the opinion.

3.  The veteran should be scheduled for 
an ophthalmology examination to ascertain 
the nature and etiology of any disorders 
of the eyes.  The examiner should review 
the claims folder and annotate the 
examination report to reflect review of 
these records.  Based on the entire 
record, the examiner should:

a.  State as precisely as possible 
diagnoses of all disorders involving the 
veteran's eyes, both right and left.  

b.  Express an opinion as to whether any 
diagnosed eye disorder, at least as 
likely as not, had its onset in service.

c.  Identify all diagnosed eye disorders 
that are of familial or hereditary 
origin.

d.  For all eye disorders which are 
determined to be of familial or 
hereditary origin, respond to each of the 
following questions: (1) is it as likely 
as not that the eye disorder was 
manifested during service; (2) if there 
were manifestations of an eye disorder 
during service, is it as likely as not 
that such manifestations constituted a 
permanent increase in the severity of the 
eye disorder; and (3) if such 
manifestations of an eye disorder 
constituted an increase in the severity 
of the eye disorder, is it as likely as 
not that the increase was beyond the 
natural progress of the disorder?

All indicated testing in this regard 
should be accomplished.  The claims 
folder and a copy of this remand order 
should be made available to the examiner 
in conjunction with the examination.  A 
complete rationale for any opinion 
expressed should be provided.  If the 
examiner cannot answer any of the above 
questions, that fact should be noted in 
the examination report.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and, if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for retinitis 
pigmentosa on a de novo basis.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  A reasonable period of time 
for a response should be afforded.  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The case should then be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals



 


